DETAILED ACTION
Status of the Claims
	Claims 16-17 are new.  Claims 1-17 are pending in this application. Claims 1-17 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/EP2018/084703 filed on 12/13/2018, which claims priority from the foreign priority application # EP17208956.7 filed on 12/20/2017 and the benefit of priority is granted. 

Rejections Withdrawn
The rejections under USC 102 over Sebree and Drager are withdrawn per applicant’s amendment of adding the limitation “said polyamine present in a minimum amount of 15 wt%”.
As applicant amended claim 1 to further define the polyamine and its minimum amount and added new claims 16 and 17, the examiner had to reconsider the prior art for the teachings of the new limitations.  

   New Rejections – As necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sebree et al (US patent application publication no US20090318847A1, pub. date 12/24/2009).
Claim 1 with mention of “a polyamine comprising butylmethacrylate, said polyamine present in a minimum amount of 15 wt %.”, since the word “comprising is used, “said polyamine” concentration of “minimum amount of 15 wt %” is not limited to just butylmethacrylate. 
Claims 2, 3 and 13 with mention of “the triptan compound” refer to “a triptan compound” found in claim 1.
Claim 4 with mention of “the salt” refers to “a salt” in claim 1, and thus, would make the limitation a succinate salt of a triptan compound.  

Regarding claims 2-3, and 13 Sebree teaches sumatriptan (paragraph [0036], claims 9-10 of Sebree).  (2-(1H-indol-3-yl)-N,N-dimethylethanamine moiety being in Sumatriptan structure).
Regarding claim 4, Sebree teaches sumatriptan succinate (paragraph [0039], example 1, claims 11 and 28 of Sebree).
Regarding claims 5-6, Sebree teaches the composition comprising dicarboxylic acids that include “organic compounds that are substituted with two carboxylic acid functional groups, which compounds include linear, branched and cyclic compounds, which compounds may be saturated or unsaturated. For instance, the dicarboxylic acid may be selected from dicarboxylic fatty acids, particularly from C4 to C10 
Regarding claim 7, Sebree teaches the composition to comprise polymeric polyamines (paragraph [0017], claims 3-4 of Sebree) such as EUDRAGIT E 100 which is “a cationic copolymer based on dimethylaminoethyl methacrylate, butylmethacrylate, and methyl methacrylate.” (paragraphs [0018], [0023]). 
Regarding claims 8-9, Sebree teaches lauric acid (claims 7, 26 and 28 of Sebree) (a C12 monocarboxylic acid, among others which are all C6 to C14 such as hexanoic acid, decanoic acid, lauric acid, myristic acid, palmitic acid, caprylic acid and stearic acid (paragraph [0027]). 
Regarding claim 10, Sebree teaches the composition to additionally comprise additives (paragraphs [0006], [0012], [0062], and claim 1 of Sebree). 
Regarding claim 12, Sebree teaches “a method of treating a subject, comprising administering a effective amount of triptan compound or a salt thereof to a subject using the iontophoretic transdermal patch of claim 1” (claim 23 of Sebree). Sebree describes “iontophoretic transdermal patch” as including “integrated devices which allow for the administration of triptan compounds through the skin by using electrical current to promote the absorption of the drug from the patch through the skin of the subject” (paragraph [0011]). Sebree additionally teaches “compounds which increase the permeability of skin to the triptan compound, i.e., so as to increase the rate at which the triptan compound permeates through the skin and enters the bloodstream.” (paragraph [0092]). 
Regarding claim 14, Sebree teaches the composition to also include “succinic acid” (paragraph [0048]) as well as “adipic acid” (claim 28 of Sebree, paragraphs [0007], [0028], [0043], [0063]). 
Regarding claim 15, Sebree teaches “An iontophoretic transdermal patch for the delivery of a Sumatriptan or a salt thereof, wherein said patch comprises an anode reservoir and a cathode reservoir, wherein said anode reservoir comprises: approximately 3.0% to about 5.0% Sumatriptan succinate 
Regarding claim 16, Sebree teaches “the total amount of fatty acid(s) or/and dicarboxylic acid(s) in the composition is in the range of 0.1 to 15%-wt., particularly in the range of 0.5 to 10%-wt”, fatty acid being a monocarboxylic acid such as lauric acid. Thus, Sebree teaches an overlapping range with the instant claim range of from 6.01 to 6.6 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 17, Sebree teaches as discussed above. Sebree also teaches examples of dicarboxylic acids to be used include adipic acid (para 28) where the concentration of the dicarboxylic acid(s) may be about 0.05 to 5% wt (para 31) which is overlapping with the instant claim range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Thus, it would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Sebree to achieve the instant invention. The Sebree invention is based on the discovery that “the use of polyamines in formulations for iontophoresis allows for the administration of much higher dosages of therapeutic agents through the use of higher amounts of electricity, without causing a subject substantial amounts of skin irritation” (para 5). Thus one would be motivated to vary the polyamine concentration to achieve an optimal level of skin irritation prevention. Even though specific embodiments do not disclose all of the limitations above such as the polyamine concentration, the specification of Sebree provides the motivation to modify the polyamine concentration by increasing it and achieving the instant invention with a reasonable expectation of successfully achieving a composition with minimum skin irritation by increased polyamine concentration. 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drager et al (WO2018/006069A1, effective filing date: 06/30/2016) and Sebree et al (US patent application publication no US20090318847A1, pub. date 12/24/2009).
Regarding claim 1 and 11, Drager teaches improved formulations that do not precipitate at low temperatures (paragraph [0020)] for transdermal pharmaceutical systems for a transdermal patch comprising sumatriptan or a pharmaceutically acceptable salt thereof (claims 1 and 29 of Drager), one or more butylated methacrylate copolymers (polyamine) (claim 13 of Drager), one or more saturated fatty acids (claims 9-10 of Drager), one or more dicarboxylic acids (claims 19, 27 and 53 of Drager), and water (claim 27 of Drager) wherein one or more saturated fatty acids are lauric acid or myristic acid (monocarboxylic acids) (paragraph [0032]). Drager additionally teaches lauric acid wt. % of 3.4% and adipic acid (example 1, table 1).  Drager teaches Eudragit E100 (paragraph 28).  When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).
Regarding claims 2-3, and 13, Drager teaches “sumatriptan” (claim 27-28) (2-(1H-indol-3-yl)-N,N-dimethylethanamine moiety being in Sumatriptan structure).
Regarding claim 4, Drager teaches “sumatriptan succinate” (claim 29, example 1). 
Regarding claim 5-6, and 14, Drager teaches “adipic acid” (a C6 dicarboxylic acid) (example 1, table 1). 
Regarding claim 7, Drager teaches “EUDRAGIT® E 100” (example 1, table 1) (a cationic copolymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate in a 2:1:1 ratio) (paragraph [0028]).
12) or myristic acid (C16) (monocarboxylic acids) (paragraphs [0032], [0058], [0062]).
Regarding claim 10, Drager teaches additives (paragraph [0043], claim 58) to be included in the composition.
Regarding claim 12, Drager teaches “A method of treating a drug responsive state in a subject comprising applying the transdermal patch of any one of the preceding claims to the skin of the subject.” (claim 14 of Drager) where the composition refers to the limitations discussed for instant claim 1. This meets all the limitations of claim 12. Claim 59 of Drager provides for an iontophoretic transdermal patch.  The function of such transdermal patches is to deliver drug through the skin into the bloodstream of the subject.     
Regarding claim 15, Drager teaches a transdermal patch wherein the iontophoretic transdermal patch includes an anode reservoir and a cathode reservoir and wherein the hydrogel (composition that includes components of claim 59) is present in the anode reservoir (claim 60). 
Regarding claim 16, Drager teaches monocarboxylic acids such as lauric acid where the concentration could be about 1, 1.5, 2, 2.5, 3, 3.5, 4, 4.5, 6 wt % (para 22) and dicarboxylic acid such as adipic acid (para 40) at 1, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, or about 5 wt.% (para 40). Thus, Drager teaches a combination of dicarboxylic acids and monocarboxylic acids in a total amount ranging from 6.01 to 6.6 wt %. For example, 3% lauric acid and 3% adipic acid is taught. 
Regarding claim 17, Drager teaches as discussed above and also teaches dicarboxylic acid such as adipic acid (para 40) at 1, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, or about 5 wt.% (para 40).

Regarding claims 1, Sebree teaches an iontophoretic transdermal patch for the delivery of a triptan compound or a salt thereof wherein the composition further comprises a polyamine (claim 1 of Sebree), water (claim 1), lauric acid (claims 7 and 28 of Sebree) (a monocarboxylic acid, among others also disclosed (paragraph [0027])), adipic acid (claim 8) (a dicarboxylic acid, among other also disclosed paragraph [0028]). Sebree also teaches between about 1.0 and 5.0%-wt. lauric acid (a monocarboxylic acid) (paragraphs [0007], [0044]-[0046], [0063], claims 26 and 28) and between about 0.5% and about 7.0% lauric acid (claim 7 of Sebree). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I). Regarding the concentration of polyamine(s), Sebree teaches “polyamine(s) or polyamine salt(s) in the range of about 1 to about 25 % wt.” (para 22), overlapping with the instant claim range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Drager and Sebree to achieve the instant invention. The Sebree invention is based on the discovery that “the use of polyamines in formulations for iontophoresis allows for the administration of much higher dosages of therapeutic agents through the use of higher amounts of electricity, without causing a subject substantial amounts of skin irritation” (para 5). Thus one would be motivated to increase the polyamine concentration of Drager to achieve an optimal level of skin irritation prevention. Sebree provides the motivation to modify the polyamine concentration of 12% (of Drager) by increasing it and achieving the instant invention with a reasonable expectation of successfully achieving a composition with minimum skin irritation by increased polyamine concentration. 

Response to Arguments
	Applicant argues the following regarding Sebree:

    PNG
    media_image1.png
    84
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    599
    707
    media_image2.png
    Greyscale


	Applicant’s argument is acknowledged but the examiner respectfully disagrees. Applicant correctly points out Sebree embodiments with concentrations outside the ranges of the instant 

Applicant argues the following regarding Drager:


    PNG
    media_image3.png
    681
    714
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    696
    media_image4.png
    Greyscale

Applicant’s argument is acknowledged but the examiner respectfully disagrees. Applicant correctly points out Drager embodiments with concentrations outside the ranges of the instant invention, applicable arguments against an anticipation rejection. However, as discussed above, the specification of Drager does teach the instant claim range for adipic acid. For the concentration of polyamine, a new USC 103 rejection is provided above where the polyamine concentration teaching deficiency is met by the combination of Drager and Sebree teachings. 

It is noted that applicant has submitted and exhibit I to go along with their arguments to demonstrate a need for the instantly claimed invention in the field.  However, it remains that the prior art continues to teach the instantly claimed invention.  

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613            

/MARK V STEVENS/Primary Examiner, Art Unit 1613